Citation Nr: 1712458	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1968 to August 1971 in the United States Navy.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In an October 2011 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The October 2011 decision granted an initial disability rating of 70 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD), excluding a period from July 5, 2007 to August 31, 2007 when the Veteran was in receipt of a temporary 100 percent rating.  This grant was subsequently implemented by a November 2011 rating decision.  However, the RO addressed this issue again in supplemental statements of the case dated in November and December of 2015.  The Veteran was later sent a February 2016 letter explaining that his increased rating claim for PTSD had been finally decided by the Board in October 2011, and the issue was no longer on appeal.  Thus, this case is distinguishable from Percy v. Shinseki, 23 Vet. App. 37 (2009), as the Veteran was not allowed to proceed under the impression that the issue was still on appeal.  Although the RO once again mistakenly addressed the issue in a subsequent March 2016 supplemental statement of the case, the Board finds that the February 2016 letter sufficiently informed the Veteran that the issue was not in appellate status.

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In June 2013, he submitted a VA Form 21-22 changing his representation to the American Legion.  Since that time, the Veteran has not revoked the American Legion's power of attorney.  However, instead of submitting an informal hearing presentation on the Veteran's behalf, the American Legion submitted an August 2016 memorandum asserting that it did not represent the Veteran in his current appeal before the Board.  The Board notes that the representative's position is based on a misunderstanding of the law.  The representative highlighted that the appeal was first certified to the Board in March 2010 before the October 2011 Board decision.  As the Veteran's June 2013 VA Form 21-22 was dated more than 90 days following the initial certification, the representative contends that good cause is needed for the Veteran to change his representation.  38 C.F.R. § 20.1304.

However, an appellant has the same time limits for appointing a representative following recertification as he or she does following the initial certification.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).  Moreover, the Veteran appointed the American Legion more than two years before the case was recertified to the Board in April 2016.  Thus, the 90 day period discussed in 38 C.F.R. § 20.1304 is not at issue in this case.  The Board also points out that the representative's reliance on Perez v. Shinseki, 25 Vet. App. 190 (2012) is unavailing, as that case did not involve recertification of the case to the Board.  Consequently, the representative's argument concerning the validity of the Veteran's appointment of the American Legion as his representative is without merit.  The Board notes that the representative has not indicated that the American Legion is withdrawing as the Veteran's representative, or otherwise made an appropriate motion under 38 C.F.R. § 20.608.  

In a subsequent January 2017 letter, the Board advised the Veteran of the American Legion's argument and offered him the opportunity to appoint a new representative, but he did not respond.  As the Veteran properly appointed the American Legion in June 2013 and has not revoked his appointment, and as the American Legion has not withdrawn representation in this matter, the Board finds that the American Legion remains the Veteran's properly appointed representative.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

FINDING OF FACT

The Veteran meets the schedular criteria for TDIU, and his service-connected acquired psychiatric condition, diagnosed as PTSD, has rendered him unable to secure or follow a substantially gainful occupation as of December 20, 2005.


CONCLUSION OF LAW

Beginning on December 20, 2005, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.59, 3.340, 4.1, 4.3, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Laws and Regulations

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to his service-connected acquired psychiatric condition, diagnosed as PTSD.  See June 2013 Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran last worked in December 2005 as a furniture store owner.  See June 2013 Veteran's Application for Increased Compensation Based on Unemployability; SSA Disability Report - Adult.  The record reflects that the Veteran is a college graduate.  He has not reported receiving any other education or training since he became too disabled to work.

The Board notes that the Veteran's TDIU claim was raised in the context of his initial increased rating claim for his psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The claim that resulted in the grant of service connection for this disability was filed on November 28, 2005.  Thus, the current appeal period begins on November 28, 2005.  Beginning on November 28, 2005, the Veteran has been in receipt of 70 percent disability rating for an acquired psychiatric condition, diagnosed as PTSD.  He also received two temporary 100 percent ratings from July 5, 2007 to August 31, 2007, and from November 13, 2013 to December 31, 2013.  As such, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) for the entire appeal period.

On November 29, 2005, a VA treatment record reported that the Veteran felt less anxious and not depressed.  He slept for 7 to 8 hours a day with occasional nightmares on stressful days.  His energy and concentration were good.  Although the Veteran occasionally experienced panic attacks, this issue was well-controlled with medication.  He also checked his surroundings and experienced a startle response.  The Veteran denied having suicidal ideation, and it was noted that his temper was in good control.  The record stated that he socialized well, especially in his work as a salesperson.  No abnormalities were noted in the Veteran's appearance, attitude/general behavior, and alertness and orientation.  His thought processes were logical and goal-directed.  He also had good insight/judgment and average intelligence.  However, the record indicated that his paranoia about his surroundings qualified as a delusion.  The impression was PTSD, depression NOS, alcohol abuse, and anxiety NOS.  The GAF score was 64.  On December 6, 2005, the Veteran reported that he wanted to retire.

A subsequent January 2006 VA discharge summary reported that the Veteran was hospitalized from December 20, 2005 to January 3, 2006 for anxiety, depression, and suicidal thoughts.  The discharge diagnoses were major depressive disorder and alcohol dependence in early full remission.  The GAF score was 55.  During this month, the Veteran reported that he had not been drinking since November.  He enjoyed reading in his free time.  The record noted that the Veteran had relationship difficulties with his wife.  He owned a furniture store that was started by his father.  The Veteran disliked working in that profession, but he felt obligated to keep the store running for his children.  The diagnoses were major depressive disorder that was recurrent and severe with psychotic features, and alcohol dependence in early full remission.  The GAF score was 55.  In another January 2006 VA treatment record, the Veteran reported that he was not experienced any PTSD symptoms since 1987.  The record stated that the Veteran had major depressive disorder with psychotic features that was in full remission and PTSD that was in sustained remission.

At the beginning of February 2006, a VA treatment record reported that the Veteran reported was losing weight, not sleeping, and had poor concentration.  His daughter stated that the Veteran was worse than he had been before his hospitalization as he was more anxious, indecisive, isolative, and did not interact with others as he had done previously.  The diagnoses were PTSD, depression, and alcohol dependence in partial remission.  The GAF score was 50.

In a February 2006 letter, Dr. H. noted that he had treated the Veteran for major depressive disorder, anxiety disorder NOS, and PTSD since March 1, 1999.  Dr. H. opined that the Veteran was not capable of employment due to the severity of his mental illness.  Dr. H. explained that the Veteran had a limited ability to relate to others, sustain work, and respond to change in a work setting.

In another February 2006 letter, Dr. L. noted that he had treated the Veteran for depression and PTSD in 1999.  After reviewing his current records and speaking with the Veteran's wife, Dr. L. observed that the Veteran's condition appeared to have deteriorated to the point where he was barely functioning.  Dr. L. opined that the Veteran was totally disabled.

B.S., Master of Social Work (MSW), also submitted a February 2006 letter on the Veteran's behalf.  B.S. reported that he had treated the Veteran for 11 months on an individual basis.  The Veteran's current diagnoses were PTSD that was chronic and severe, depression disorder NOS, anxiety disorder NOS, and alcohol abuse NOS.  Regarding his work history, B.S. reported that it had been necessary for the Veteran's family to monitor his work very closely as his anxiety caused to him to make costly business errors.  The Veteran had to leave the business due to his clouded memory, impaired judgment, and difficulty with reality testing.  B.S. also stated that the Veteran found it stressful to be with other people.  He felt that the Veteran was socially isolated.  In addition, the Veteran reported suffering from severe depression and anxiety, sleep disturbances, nightmares, feelings of rage, self-hatred, and inadequacy.  He also experienced a diminished interest in normal life events; difficulty concentrating; lapses in long and short term memory; intrusive thoughts and memories.  Furthermore, the Veteran reported receiving minimal to no relief from talk therapy and psychotropic medication.

The Veteran was provided with a VA examination related to his PTSD in February 2006.  During the examination, there was no evidence of gross memory loss or impairment.  The Veteran was able to maintain his personal hygiene and perform his activities of daily living.  He had a history of alcohol abuse, but he denied any ongoing drinking or drug problems.  There was also no evidence of delusions or hallucinations.  The Veteran denied having homicidal ideations, but he reported chronic suicidal ideation without present intent.  In terms of his exaggerated startle response, the Veteran reported that he was very disturbed by the sound of a siren and preferred to stay in quiet places.  

The examiner noted that the Veteran stopped working in his job at the furniture store when he became extremely depressed and suicidal.  His psychiatrist had recommended that he retire.  While the Veteran could be irritable, his personality was typically engaging.  He also liked to isolate himself and avoid crowded situations.  The Veteran reported that he stopped socializing after his retirement as most of his friends were job-related.  The Veteran stated that he lost his self-confidence and the sense of value associated with working.  He also reported having difficulty concentrating with reading.  He was found competent to manage his finances.

The diagnoses were chronic PTSD and major depressive disorder that was recurrent, moderate to severe without psychotic features, and chronic with inter-episode recovery.  Symptoms that were associated with PTSD included intrusive thoughts, difficulty sleeping, hypervigilance, and an exaggerated startle response.  His major depressive disorder symptoms included a depressed mood, diminished interest in pleasurable activities, loss of appetite, insomnia, loss of energy, feelings of worthlessness, and recurrent suicidal ideations.  The examiner also stated that the Veteran's problems concentrating were a symptom of both PTSD and depression.  The examiner noted that the Veteran's symptoms of depression were more severe than his PTSD.  The GAF score for the combined effect of the Veteran's psychiatric symptoms was 50.   In an April 2006 addendum opinion, the examiner clarified that the only symptoms that overlapped with depression were sleep and concentration problems.  The examiner noted that a GAF score is a Global Assessment of Functioning that typically incorporates all of the conditions from which a person is suffering.  Thus, the examiner stated that it was unreasonable to assign separate scores for each diagnosis.  However, in an attempt to comply with the RO's request, the examiner stated that the Veteran's PTSD would have a GAF score of 65 and his depression would have a GAF score of 50.

After the examination, Reverend Monseigneur G.W. wrote a March 2006 letter regarding the Veteran's PTSD.  He noted that the Veteran could hardly leave his bed or regular or ordinary tasks, functions, and activities.  He opined that the Veteran's need for care had grown enormously.  

The Veterans wife also reported that the Veteran's performance as the manager of his furniture store had been erratic.  See March 2006 letter.  The Veteran was unable to deal with customers and refused to do so.  He could not write sales contracts, made mistakes with payment cards, and experienced problems with court repossession cases.  He also was unable to make ordering decisions, direct deliveries, or arrange furniture in the store.  In addition, the Veteran disappeared for hours during the business day.  She further reported that the Veteran was unable to manage his personal finances.  In an April 2006 statement, the Veteran's wife added that the Veteran could not sleep or concentrate on anything.  Noise scared him and the Veteran was afraid to drive.  He also had nightmares and only ate when reminded.  The Veteran's wife also reported that he bankrupted his family store.  She noted that they had closed his accounts after they received bills for things he did not remember ordering.  He reportedly did not want to be involved in the store or the associated responsibilities.

In April 2006, an Alabama Disability Determination Services Vocational Rationale record stated that the Veteran had a moderate impairment in his ability to interact appropriately with the general public and/or respond appropriately to criticism; or the ability get along with other workers without distracting them.  The determination was he should be found disabled.  A May 2006 Social Security Administration (SSA) Psychiatric Review Technique record noted that the Veteran lived with his family and depended on his spouse for activities of daily living.  He ate and bathed when he was told to do so.  The record documented that the Veteran was unable to finish tasks, had limited conversation with others, limited concentration, and limited public contact.  The examiner noted that the Veteran had PTSD and major depressive disorder.  He experienced a marked limitation when it came to difficulties in maintaining, concentration, persistence, or pace; and difficulties in maintaining social functioning.  He had a moderate impairment in restriction of activities of daily living.

In an associated SSA Disability Report - Adult, the Veteran reported that he had not worked since December 20, 2005.  He turned over his furniture company to his daughter in January 2006.  In that job, the Veteran managed daily operations, participated in sales, scheduled employees and deliveries, answered phones, financed collections, and went to court over financial matters.  The Veteran additionally had to make deliveries when necessary, and unload furniture before carrying it the sales floor.  The SSA determined that he Veteran was disabled beginning on December 20, 2015.  The primary diagnosis was PTSD and the secondary diagnosis was depressive disorder.  The SSA also stated that the Veteran was unable to handle his finances.

Following this report, a July 2006 VA treatment noted the Veteran's statement that he was sleeping better with less nightmares and night sweats.  His mood had improved, and he was becoming less isolated with a resumed interest in exercise and hobbies.  The diagnosis was PTSD and the GAF score was 50.  In September 2009, the Veteran reported having problems with maintaining sleep, a poor appetite, and depression.  He reported spending most of the last week in bed, but he partly attributed this behavior to a kidney infection.  There were no abnormalities in the Veteran's appearance or speech.  He did not suicidal or homicidal ideation.  The diagnoses were PTSD and major depressive disorder that was moderate and recurrent.  The GAF score was 45.  By October 2006, the Veteran reported having two weeks of "really bad" depression.  The record noted that the he had made superficial scratches on his wrists, but he denied having suicidal intent.  He recently attended a fishing trip with his family, and he expressed positive feelings about the future.  The GAF score was 51.

In a March 2007 letter from the Veteran's wife to the President of the United States, she stated that the Veteran could not work as a result of his PTSD.  She reported that he could not handle any stress, and loud noises sent the Veteran "up the wall."

In May 2007, the Veteran stated that he still had problems mingling with other people.  He also reported not sleeping for five days when he ran out of his temazepam medication.  However, his nightmares were better controlled with medication. The sleep deprivation made the Veteran feel down and hopeless, but he denied having suicidal ideation or psychotic symptoms.  He was planning to attend a PTSD group and individual treatment at VA.  No problems were indicated in the Veteran's appearance, attitude/behavior, alertness and orientation, speech, intelligence, insight/judgment, and thought processes or content.  He did not have obsessions/compulsions or hallucinations/illusions.  The GAF score was 50.  The next day, Veteran reported that his last drink was three weeks before the appointment.  The Veteran was mildly depressed with a congruent affect.  He appeared to have good insight into his situation, and he continued to lack suicidal or homicidal ideation.  The assessment was alcohol dependence and PTSD.  The GAF score was 42.  A June 2007 record noted that the Veteran was scheduled to be admitted to VA's PTSD intensive outpatient program (IOP) in July 2007.
A subsequent July 2007 VA treatment record noted that the Veteran was still retired from his self-employment as a furniture store owner.  He reported turning the store over to his daughter after being unable to function.  The Veteran also reported a tendency to distance himself from people.  His previous work as a salesman during the day had made him reluctant to deal with people after work.  However, he had made friends over the telephone with other furniture dealers.  The record also noted that the Veteran maintained contact with his children and they had a good relationship, but he had a strained relationship with his spouse.  

During the visit, the Veteran was alert and oriented times three.  He appeared to be anxious and nervous.  The Veteran reported having a memory problems and an issue related to being unable to understand the meaning of words he was able to identify.  The Veteran denied having any problems performing activities of daily living without assistance.  The Veteran reported having fleeting, but serious, thoughts of committing suicide.  He denied having assaultive behavior or uncontrolled anger towards others.  In his free time, the Veteran read, listened to classical music, fished, and walked.  The Veteran reported that he last drank alcohol in December 2006 or February 2007.  Although the Veteran stated that he was controlled when he drank, he was thinking of attending Alcoholics Anonymous meetings.  

During an October 2007 VA examination related to the Veteran's PTSD, the examiner noted that the Veteran planned to go to the furniture store once a week. However, he had not worked in two years.  The furniture store was in the hands of his son and daughter.  The Veteran reported isolating himself more due to fears of being hurt.  He was also unable to engage in many of the activities that he previously found enjoyable, including writing.  He maintained his activities of daily living.  However, the examiner stated that the Veteran's grooming was marginal.

The examiner noted that the Veteran had completed the residential program at VA in July and August of 2007.  However, the Veteran's PTSD symptoms had significantly increased in the last several weeks.  The Veteran had one relapse with alcohol two weeks before the examination.  At the time of the examination, he was involved in a relapse prevention program for substance abuse.  The Veteran was also attending groups on a near daily basis.  He was hypervigilant, experiencing intrusive thoughts, and he had nightmares nearly every night.  The Veteran was additionally preparing to separate from his wife.  His memory was also grossly intact, and he was grossly oriented to person, place, and time.  The examiner opined that he appeared to be able to manage funds.  The diagnoses were chronic PTSD, recurrent major depressive disorder that was moderate to severe with inter-episode recovery, and alcohol dependency in early remission.  The Veteran's GAF score based on his PTSD was 45, and his score for depressive disorder was 60.  The examiner stated that his alcohol dependency had no impact on his global assessment of functioning.

In a January 2009, a VA treatment record indicated that the Veteran had pushed his wife the previous night during an argument.  He had been drinking.  His mood and affect were mildly depressed.  The Veteran denied having suicidal or homicidal intent.  The diagnoses were counseling for substance abuse, alcohol dependence, and PTSD.  The GAF score was 50.

An April 2009 statement from the Veteran's wife also described January 2009 incident during which the Veteran behaved violently towards her, and she needed to call her adult son for help.  She also reported that the Veteran was arbitrarily shredding mail, including bills.

In May 2009, a VA treatment record stated that the Veteran was in periodic distress from family turmoil.  He felt that his sister was still supportive of him.  She had recently helped the Veteran clean up his room, and she commented that he had built a wall of book and papers around himself.  The examiner indicated that his memory, cognition, insight, judgment, and thought content were normal.  He constricted affect and an anxious mood, but he did not have suicidal ideation.  The GAF score was 43.  

Later in September 2009, the Veteran was accepted for admission into VA's Substance Abuse Residential Rehabilitation Treatment Program (SARRTP).  This month, the Veteran's sister reported that he was urinating in a bottle rather using a nearby bathroom.  He was also easily distracted by store signs.  The next day, the Veteran's son reported that the Veteran had disappeared with his caregiver, and the son thought that they went to an area populated with methamphetamine laboratories.  The son also indicated that the Veteran experienced erratic mood swings.  In October 2009, the Veteran was given an irregular discharge from VA's Psychological Residential Rehabilitation Treatment Program (PRRTP)/ Substance Abuse Intensive Outpatient Program (SAIOP) after violating its substance abuse policy.  The Veteran had a pending divorce, and he was moving in a relative.  He planned on auditing classes at a college near the relative's house.

During an October 2009 VA examination concerning the Veteran's PTSD, the examiner stated that he still had a sleep impairment, but medication was helping.  He also continued to suffer from persistent re-experiencing of the traumatic event, avoidance behavior, and symptoms of increased arousal.  The Veteran's remote and recent memory was normal, but his immediate memory was mildly impaired.  

The Veteran reported procrastinating when making decisions, interrupted thoughts, lack of concentration, and intrusive memories.  However, the Veteran reported having a brighter outlook as a result of his medication.  His attention was intact, and he was oriented to person, time, and place.  While his thought process was rambling, his thought content was unremarkable.  His behavior was appropriate, he was able to perform the activities of daily living, and he maintained minimum personal hygiene.  The Veteran reported remembering only one panic attack during the past year.  He still avoided crowds, and only attended gatherings related to substance abuse support.  He often spent time alone, but enjoyed the company of other veterans.  The examiner determined that he understood the outcome of his behavior, and he did not have delusions.  He denied engaging in episodes of violence or having homicidal thoughts.  The Veteran did report occasional suicidal ideation without a plan or intent.  He also reported drinking 8 beers 2 nights before the examination.  However, he described some improvement in his PTSD since his last examination.

The Veteran was given Axis I diagnoses of PTSD, mood disorder NOS, and alcohol dependence.  The examiner reported that the Veteran's non-PTSD psychiatric symptoms included suicidal ideation and depression.  Symptoms associated with mood disorder also included increased involvement in pleasurable activities, being more talkative, flight of ideas, and expansive mood.  Based on his PTSD symptoms, his GAF score was 60.  The examiner opined that he was capable of managing his financial affairs.  The Veteran informed the examiner that he had retired as a result of a seizure and mental confusion.  The examiner stated that the Veteran's PTSD resulted in deficiencies in judgment, thinking, and family relations.  However, he did not have deficiencies in work.  

During a December 2011 general medical VA examination, the examiner stated that the Veteran was independent in his activities of daily living and there were no physical findings to prevent him from finding sedentary gainful employment.  The examiner noted that he could leave home when he desired, read, watch television, and write for enjoyment.  However, the examiner deferred to a mental health provider as to the Veteran's contention that he could work as a result his psychiatric disorder.

In July 2013, a VA Report of Hospitalization indicated that the Veteran was admitted for suicidal ideation.

An additional VA examination related to the Veteran's PTSD was conducted in January 2014.  The examiner noted that the Veteran was admitted in early June 2013 for alcohol detoxification at VA at the request of his daughter.  During this period, he was admitted to the behavioral health unit in July for increased depression and suicidal thoughts.  The examiner reported that the Veteran was discharged at the end of July 2013 with a diagnosis of alcohol dependence/mood disorder NOS/PTSD.  The examiner observed that much of the Veteran's treatment was on his alcohol dependence and its effect on his life.  On November 13, 2013, the Veteran was transferred to an inpatient mental health unit at VA with noted memory problems and dementia.  He was later transferred to a Community Living Center in December 2013, and he had been living there since that time. 

A December 2013 neuropsychological evaluation reported that the Veteran had cognitive deficits within the frontal lobe functions and visuo-spatial abilities.  His memory was impaired, but not entirely amnestic.  He had prominent confabulation, a symptom which is often observed in alcohol-related dementia.  His behavior was disinhibited, tangential, and challenging to keep on task.  The evaluation noted that the Veteran would need a highly structured environment with ongoing assistance in medication management and activities of daily living.  At that time, his diagnoses were alcohol-induced major neurocognitive disorder/bipolar illness/PTSD/alcohol use disorder in controlled environment.

During the examination, the examiner did not indicate that any problems were present in the Veteran's appearance or behavior.  The examiner stated that the Veteran did not appear to have a formal thought disorder, and his thinking was logical and goal-directed.  The Veteran denied having suicidal or homicidal thoughts, obsessive compulsive thoughts or behavior, or hallucinations.  The examiner determined that the interview suggested the presence of some memory problems and confabulation.

The Veteran also reported having problems with panic attacks.  In addition, loud noises also led to anxiety and an exaggerated startle response.  The Veteran described having problems with intrusive memories or nightmares.  He also occasionally experienced melancholy moods that lasted for a day or two.  The Veteran reported that he was able to manage his own hygiene and cook for himself if given the chance.  He also indicated that he could drive a car.  Regarding his alcohol use, the Veteran had been sober for 5 months.  When drinking, he the typically consumed 6 to 8 beers at least every other day.

At the time of the examination, the Veteran reported that he had been divorced for three years.  He lived near his daughter and her family, but his other children did not want a relationship with him.  The Veteran was still unemployed.  He reported that he had last worked in 1996.  He was receiving SSA disability and VA benefits. 
The examiner opined that the Veteran was not capable of managing his financial affairs.  The examiner reported that a May 2013 field examination revealed that the Veteran's account balance had decreased from 46,000 dollars to around 35 dollars over the course of a year.  As such, the Veteran needed a fiduciary.  The doctor associated with the field examination indicated that the Veteran's diagnoses were PTSD, dementia, bipolar disorder, and major depressive disorder.  The Veteran's daughter had since assumed the role of fiduciary. 

The diagnoses from the examination included PTSD, unspecified bipolar and related disorder, alcohol use disorder, and alcohol induced major neurocognitive disorder.  The Veteran's unspecified bipolar disorder was associated with symptoms of depression, suicidal ideation, and hypomanic moods.  His alcohol use disorder was related to intoxication, alcohol seeking behaviors, and poor judgment.  His alcohol induced major neurocognitive disorder was related to symptoms of memory and concentration problems, confabulation, and impaired executive functioning.  His PTSD was linked to symptoms of anxiety and a chronic sleep impairment.  

The examiner only provided by an opinion regarding the level of occupational and social impairment that resulted from the Veteran's PTSD.  He opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that the Veteran's PTSD symptoms were mild and not causing a severe impairment in his functioning.  The examiner concluded that the Veteran was underestimating the impact of his PTSD on functioning.  The examiner based this determination on the Veteran's apparent extreme startle response and the effect of his memory impairment on the ability to recall PTSD symptoms.  The Veteran's diagnoses of unspecified bipolar and related disorder and alcohol use disorder accounted for his periods of depressed and hypomanic moods as well as his continued problems with alcohol dependence.  In addition, the Veteran's newly diagnosed alcohol induced major neurocognitive disorder was considered to be due to his many years of heavy alcohol abuse.  Thus, it was less likely than not that the condition was caused or aggravated by his PTSD.

The examiner opined that the effect of the Veteran's psychiatric diagnoses would cause the Veteran difficulty in being employed.  When only the effect of the Veteran's PTSD was considered, the examiner opined that he was able to perform sedentary employment.  In this regard, the examiner noted that he could communicate, remember, follow instructions, use judgment, show insight, think abstractly, interact, and communicate with coworkers and/or customers.  However, the stress of the workplace might be occasionally difficult for the Veteran.  

The Veteran was provided with another VA examination to evaluate his PTSD in February 2016.  The examiner noted that the Veteran had moved from his living arraignment at the community living center to a nursing home that was closer to his daughter and her family.  He maintained contact with these family members and socialized with other nursing home residents.  The Veteran enjoyed attending entertainment programs at his facility and reading fiction books.  He had little to no contact with his other three children.  The examiner noted that the Veteran had been retired many years and was not currently working.  

In the Veteran's nursing home, he received some assistance with basic grooming and hygiene.  He indicated that he kept his room clean, but he had not driven a car for several years.  The Veteran's daughter still served as his fiduciary, and he was unable to provide any information concerning his finances.  The Veteran had not encountered any legal problems since the previous examination, and there were no significant behavioral problems or dyscontrol.  The Veteran generally refrained from drink alcohol except during certain holidays and special occasions.  He received mental health treatment on an outpatient basis, but did have any regular treatment schedule.

The examiner stated that the Veteran's alcohol-induced major neurocognitive disorder was diagnosed after the October 2011 Board remand.  The examiner added that this disorder was related to the Veteran's history of alcohol dependence rather than his PTSD.  The examiner also noted that unspecified bipolar and related disorder or a similar diagnosis had been documented in the past, and previous examiners stated that that the disorder was separate and distinct from PTSD.  The examiner consequently provided two opinions that he stated the Board could use depending on its interpretation of the Veteran's diagnoses.

The Veteran's diagnoses included PTSD, alcohol major neurocognitive disorder, and unspecified bipolar and related disorder.  The symptoms attributable to the PTSD diagnosis included anxiety.  Alcohol major neurocognitive disorder was related to memory problems, word finding problems, concentration problems, and cognitive impairment.  Unspecified bipolar and related disorder referred to the Veteran's reported abrupt mood changes and history of suicidal thoughts.  When only considering the impact of the Veteran's PTSD, the examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  His estimated GAF score for PTSD was 60.  However, when the combined effect of all of his psychiatric conditions was considered, the Veteran was assessed to have total occupational and social impairment.  His GAF score also decreased to 40.

As noted in the October 2011 Board decision, the May 2006 rating decision granted entitlement to service connection for PTSD and denied entitlement to service connection for major depressive disorder, bipolar disorder, and dementia.  Based on Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board found that the Veteran's award of service connection for PTSD effectively encompasses the other psychiatric disabilities for which service connection was previously denied.  The Board further stated that the initial award also encompassed the other diagnosed mental health disorders for which the Veteran has not filed formal claims for service connection.  In addition, the Board acknowledged that direct service connection for alcohol and drug abuse is generally precluded under VA regulations.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(m)-(n), 3.301; VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).  However, the Board determined that the Veteran's alcohol abuse was secondary to his psychiatric disability; and his symptoms of substance abuse were effectively included in his service-connected psychiatric disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, the Board concluded that the Veteran's disability was most appropriately characterized as a psychiatric disorder.  The RO subsequently recharacterized the disability as an acquired psychiatric condition, diagnosed as PTSD.  See February 2014 Rating Decision.

The Board notes that the Veteran reported that he became too disabled to work in November 2005.  See June 2013Veteran's Application for Increased Compensation Based on Unemployability.  However, the Veteran's report from early December 2005 that he wanted to retire indicates that he was still working at that time.  In addition, the Veteran reported in his application for SSA disability benefits that he had not worked since December 20, 2005.  Thus, the Board finds that the Veteran was employed prior to December 20, 2005.  As such, the Board does not find that he was unable to secure or maintain a substantially gainful occupation prior to this date.

On and after December 20, 2005, the record shows that the Veteran's acquired psychiatric condition, diagnosed as PTSD, prevented him from securing or following a substantially gainful occupation.  As already noted, the Veteran had stopped working after this point.  The February 2006 letters from Dr. H., Dr. L., and B.S. reflect that the Veteran's was not capable of employment as a result of his psychiatric symptoms.  The Board finds that these opinions are probative as they were provided by medical and social work professionals who were familiar with the Veteran's medical history.  Moreover, their opinions are supported by the other evidence of record.  The Veteran's symptoms during this period included isolative behavior, memory problems, impaired judgment, poor concentration, and impaired executive functioning.  The February 2006 VA examiner also reported that the Veteran had retired at the recommendation of his psychiatrist.  In addition, the Veteran made costly mistakes in the workplace and experienced problems with his personal finances before the May 2013 field examination showed that he required the assistance of a fiduciary.  The Board also notes that the GAF scores based on all of the Veteran's psychiatric symptoms ranged from 40 to 55 during this period, reflecting serious to moderate symptoms.  See 38 C.F.R. §§ 4.125, 4.130.  Thus, they do not weigh against the positive opinions of record.

Moreover, the negative VA medical opinions were based on a review of the Veteran's PTSD symptoms in isolation from symptoms associated with his other psychiatric disorders.  When the VA examiners considered all of the Veteran's psychiatric symptoms, their opinions reflect that he would be unable to function in any type of employment.  See VA examinations dated in January 2014 and February 2016.  The Board's October 2011 decision and the subsequent recharacterization of the Veteran's psychiatric disability by the RO allows for all of the Veteran's psychiatric symptoms to be considered, even the ones associated with substance abuse.  Thus, the February 2016 VA examiner's determination that the Veteran's neurocognitive disorder was related to his alcohol dependence rather than his PTSD does not prevent the Board from evaluating the functional impact of this newly diagnosed disorder.
   
The record also shows that the Veteran was awarded SSA disability benefits as a result of his psychiatric disability.  The SSA determined that the Veteran had not engaged in substantially gainful activity since December 20, 2005.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes probative evidence in support of the claim with VA for a TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected acquired psychiatric condition, diagnosed as PTSD, renders him unable to secure or follow a substantially gainful occupation as of December 20, 2005.  Thus, entitlement to a TDIU is warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

On and after December 20, 2005, entitlement to a TDIU is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


